      Case 3:19-cv-03418-WHO Document 22-2 Filed 12/20/19 Page 1 of 4



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice
     HSimpkins@perkinscoie.com
 6   Lauren Watts Staniar, pro hac vice
     LStaniar@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                   Case No. 19-cv-03418-WHO
     Delaware corporation,
17                                                 DECLARATION OF HOLLY M.
                            Plaintiff,             SIMPKINS IN SUPPORT OF PLAINTIFF
18                                                 TWITCH INTERACTIVE, INC.’S EX
             v.                                    PARTE APPLICATION FOR LEAVE TO
19                                                 SERVE ADDITIONAL THIRD-PARTY
     JOHN AND JANE DOES 1–100,                     SUBPOENAS PRIOR TO A RULE 26(f)
20   individuals,                                  CONFERENCE

21                          Defendant.             [Civil L.R. 7-10]

22

23

24

25

26

27

28
                                                                       SIMPKINS DECL. ISO APP. FOR
                                                                            ADDITIONAL EXP. DISC.
                                                                          CASE NO. 19-cv-03418-WHO
     LEGAL146672051.2
      Case 3:19-cv-03418-WHO Document 22-2 Filed 12/20/19 Page 2 of 4



 1

 2
             I, Holly M. Simpkins, declare as follows:
 3
             1.         I am an attorney licensed to practice law before the courts of the State of
 4
     Washington and am admitted pro hac vice in this matter. I am a Partner at Perkins Coie LLP, and
 5
     counsel in this action for Plaintiff Twitch Interactive, Inc. (“Twitch”). I submit this declaration in
 6
     support of Twitch’s Ex Parte Application for Leave to Serve Additional Third-Party Subpoenas
 7
     Prior to a Rule 26(f) Conference. I have personal knowledge of the facts stated herein and, if
 8
     called upon, could and would testify competently thereto under oath.
 9
             2.         Shortly after the Court granted Twitch’s First Ex Parte Application for Leave to
10
     Serve Third Party Subpoenas Prior to a Rule 26(f) Conference, Twitch served subpoenas on the
11
     eleven third parties named in the order. Twitch has received a response to each subpoena.
12
             3.         Attached hereto as Exhibit A is a screenshot of the website
13
     www.artifactstreams.com, and screenshots from Discord server number 585980929831600138
14
     (called at times PEEPO PLANET) that defendants used to discuss and plan their attack. The
15
     website located at www.artifactstreams.com had links to the Discord server.
16
             4.         Attached hereto as Exhibit B is a copy of the information returned from the WhoIs
17
     search for www.artifactstreams.com.
18
             5.         Twitch received hundreds of rows of data showing twenty-two unique IP addresses
19
     used by Discord user Skel#1175. Using a reverse WhoIs lookup tool, the ISP and geolocation
20
     associated with each IP address were identified. All the IP addresses associated with Skel #1175
21
     were geolocated in northern New Jersey and surrounding areas. Eighteen of the IP addresses are
22
     associated with Kean University and T-Mobile USA Inc.
23

24
                            IP Address               ISP
25
                            131.125.11.1             Kean University
26
                            172.56.28.234            T-Mobile USA Inc.
27
                            172.56.36.131            T-Mobile USA Inc.
28
                                                           -1-                 SIMPKINS DECL. ISO APP. FOR
                                                                                    ADDITIONAL EXP. DISC.
                                                                                  CASE NO. 19-cv-03418-WHO
     LEGAL146672051.2
      Case 3:19-cv-03418-WHO Document 22-2 Filed 12/20/19 Page 3 of 4



 1
                            172.56.36.200           T-Mobile USA Inc.
 2
                            172.56.36.207           T-Mobile USA Inc.
 3
                            172.56.37.16            T-Mobile USA Inc.
 4
                            172.56.37.160           T-Mobile USA Inc.
 5
                            172.56.37.236           T-Mobile USA Inc.
 6
                            172.56.37.91            T-Mobile USA Inc.
 7
                            172.58.201.24           T-Mobile USA Inc.
 8
                            172.58.232.164          T-Mobile USA Inc.
 9
                            172.58.232.170          T-Mobile USA Inc.
10
                            172.58.233.136          T-Mobile USA Inc.
11
                            172.58.233.4            T-Mobile USA Inc.
12
                            172.58.233.93           T-Mobile USA Inc.
13
                            208.54.87.166           T-Mobile USA Inc.
14
                            208.54.87.187           T-Mobile USA Inc.
15
                            208.54.87.252           T-Mobile USA Inc.
16
             6.         In Google’s subpoena response, the IP address 73.26.187.185 was provided as
17
     associated with the ganggangchef@gmail.com account. At my direction, this IP address was
18
     cross-referenced with the IP addresses associated with the Discord servers from Twitch’s
19
     subpoena to Discord. The 73.26.187.185 IP address was also used by Discord users
20
     WideHardo#6615, Lianno#751, TriHard#1484, and Elundis#8261, who were identified as the
21
     creators and/or owners of the Discord servers on which the attacks were coordinated.
22
             7.         Using a reverse WhoIs lookup tool, it was learned that seventeen IP addresses
23
     associated with WideHardo#6615, Lianno#751, TriHard#1484, and Elundis#8261 were
24
     geolocated in the United States and associated with T-Mobile USA Inc. and Comcast Cable
25
     Communications LLC.
26
                         IP Address               ISP
27

28                       172.58.56.214            T-Mobile USA Inc.
                                                        -2-                  SIMPKINS DECL. ISO APP. FOR
                                                                                  ADDITIONAL EXP. DISC.
                                                                                CASE NO. 19-cv-03418-WHO
     LEGAL146672051.2
      Case 3:19-cv-03418-WHO Document 22-2 Filed 12/20/19 Page 4 of 4



 1
                          172.58.56.235           T-Mobile USA Inc.
 2
                          172.58.59.132           T-Mobile USA Inc.
 3
                          172.58.59.138           T-Mobile USA Inc.
 4
                          172.58.59.216           T-Mobile USA Inc.
 5
                          172.58.59.241           T-Mobile USA Inc.
 6
                          172.58.60.152           T-Mobile USA Inc.
 7
                          172.58.62.226           T-Mobile USA Inc.
 8
                          172.58.106.109          T-Mobile USA Inc.
 9
                          172.58.106.111          T-Mobile USA Inc.
10
                          172.58.106.169          T-Mobile USA Inc.
11
                          172.58.110.31           T-Mobile USA Inc.
12
                          172.58.106.168          T-Mobile USA Inc.
13
                          172.58.106.188          T-Mobile USA Inc.
14
                          73.26.187.185           Comcast Cable Communications LLC
15
                          98.230.216.235          Comcast Cable Communications LLC
16
                          98.249.110.124          Comcast Cable Communications LLC
17
             8.         The subpoenaed entities may have data retention policies that limit the time period
18
     during which this information may be available before it is permanently deleted.
19
             9.         Attached hereto as Exhibit C are copies of the substantive components of the
20
     subpoenas to T-Mobile USA Inc., Comcast Cable Communications LLC, and Kean University.
21

22
             I declare under penalty of perjury under the laws of the United States that the foregoing is
23
     true and correct.
24
     Executed at Seattle, Washington this 20th day of December, 2019.
25

26

27
                                                               /s/ Holly M. Simpkins
28                                                             Holly M. Simpkins
                                                        -3-                  SIMPKINS DECL. ISO APP. FOR
                                                                                  ADDITIONAL EXP. DISC.
                                                                                CASE NO. 19-cv-03418-WHO
     LEGAL146672051.2
